Citation Nr: 0843441	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel injury to the left arm. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel injury to the right knee.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear damage and defective hearing in the right ear. 





REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran served on active duty from May 1944 to June 1946. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating action by the RO 
that denied service connection for a shrapnel injury to the 
left arm and denied the veteran's application to reopen 
claims for service connection for shrapnel injury to the 
right knee, malaria, right ear damage, and right ear hearing 
loss based on new and material evidence.   That decision also 
denied a claim of entitlement to service connection for right 
ear tinnitus on the merits.  

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not demonstrated during service or for many 
years thereafter and the veteran's currently diagnosed 
tinnitus is unrelated to service.  

2.  In a rating decision in July 1997, the RO denied service 
connection for malaria; after the veteran was notified of the 
adverse determination and of his appellate rights he did not 
appeal the rating decision.  

3.  The additional evidence, pertaining to the application to 
reopen the claim of service connection for malaria since the 
rating decision in July 1997, is new, relates to an 
unestablished fact necessary to substantiate the claim and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  In a rating decision in July 1997, the RO denied service 
connection for shrapnel injury to the right knee; after the 
veteran was notified of the adverse determination and of his 
appellate rights he did not appeal the rating decision.  

5.  There is no additional evidence, pertaining to the 
application to reopen the claim of service connection for 
shrapnel injury to the right knee since the rating decision 
in July 1997, that relates to an unestablished fact necessary 
to substantiate the claim and is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  
  
6.  In a rating decision in July 1997, the RO denied service 
connection for shrapnel injury to the left arm; after the 
veteran was notified of the adverse determination and of his 
appellate rights he did not appeal the rating decision.  

7.  There is no additional evidence, pertaining to the 
application to reopen the claim of service connection for 
shrapnel injury to the left arm since the rating decision in 
July 1997, that relates to an unestablished fact necessary to 
substantiate the claim and is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim. 

 8.  In a rating decision in July 1997, the RO denied service 
connection for right ear damage and hearing loss in the right 
ear; after the veteran was notified of the adverse 
determination and of his appellate rights he did not appeal 
the rating decision.  

9.  There is no additional evidence, pertaining to the 
application to reopen the claim of service connection for 
right ear damage and hearing loss in the right ear since the 
rating decision in July 1997, that relates to an 
unestablished fact necessary to substantiate the claim and is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim. 
 

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  

2.  The rating decision in July 1997 by the RO, denying 
service connection for malaria became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008).  

3.  The additional evidence received since the rating 
decision in July 1997 is new and material, and the claim for 
service connection for malaria is reopened. 38 U.S.C.A. §§ 
5108, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 ( 
2008).  

4.  The rating decision in July 1997 by the RO, denying 
service connection for shrapnel injury to the right knee 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008).  

5.  The additional evidence received since the rating 
decision in July 1997 is not new and material, and the claim 
for service connection for shrapnel injury to the right knee 
is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 ( 2008).  

6.  The rating decision in July 1997 by the RO, denying 
service connection for shrapnel injury to the left arm became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104(a) (2008).

7.  The additional evidence received since the rating 
decision in July 1997 is not new and material, and the claim 
for service connection for shrapnel injury to the left arm is 
not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 ( 2008). 

8.  The rating decision in July 1997 by the RO, denying 
service connection for right ear damage and hearing loss 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008).  

9.  The additional evidence received since the rating 
decision in July 1997 is not new and material, and the claim 
for service connection for right ear damage and hearing loss 
is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008). 

                       Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

                                                   Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought. Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and April 2007.  The veteran 
was notified of the criteria for service connection and also 
that new and material was needed to reopen the previously 
denied claims of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied. The notice included 
the type of evidence needed to substantiate the underlying 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf. He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim. The notice included the 
provisions for rating a disability and for the effective date 
of the claim.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The timing error was cured by content- 
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2008.   Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

                                               Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The VA has attempted to obtain all 
known relevant evidence and has afforded the veteran with an 
examination in regard to his claim of service connection for 
tinnitus that provided relevant clinical evidence and a 
medical opinion. On the applications to reopen, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented. 38 C.F.R. § 
3.159(c)(4)(iii).

As new and material evidence has not been presented and as 
there is no additional evidence to obtain, the Board 
concludes that the duty-to- assist provisions of the VCAA 
have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                  Service Connection for 
Tinnitus 

The service treatment records do not show complaints or 
treatment referable to  tinnitus.  

Following separation from active service, the veteran's ears 
were evaluated as normal upon VA examination in August 1982.  
The first indication of tinnitus is seen at a December 2004 
VA examination.  At that time, the veteran complained of 
intermittent tinnitus in the right ear of many years duration 
which had gradually worsened.  At the conclusion of the 
examination, the examiner opined that it was reasonable to 
assume that the veteran experienced acoustic trauma in the 
military but it was more logical to conclude that the 
tinnitus was the result of other factors. This was based on 
the fact that there were no complaints of tinnitus at the 
time of the veteran's service discharge, the effects of 
aging, and the fact that the veteran worked in a very noisy 
occupation (logging) after service.  

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See 38 U.S.C.A. §§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam 78 F.3d 604 (Fed.Cir.1996) 
(table).

While the veteran was recently found to have tinnitus in his 
right ear, the service medical records disclose no findings 
of this disability.  Moreover, there is no documentation of 
tinnitus until almost 50 years following separation from 
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, the absence of treatment for decades after 
discharge is found to be more probative than the veteran's 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity is not established, 
either through the medical evidence or the veteran's 
statements.  Moreover, no competent evidence causally relates 
the current right ear tinnitus to active service.  In fact, 
the VA examiner in December 2004 reached the opposite 
conclusion.  His opinion was rendered following a review of 
the record and after an objective examination of the veteran.  
For these reasons it is found to be highly probative.  

The veteran himself believes that his right ear tinnitus was 
incurred in service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence does not support a grant of service 
connection for tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


                                         New and Material 
Evidence 

By rating decision in July 1997, the RO denied claims of 
entitlement to service connection for malaria, a shrapnel 
injury to the left arm, a shrapnel injury to the right knee, 
and right ear damage/defective hearing in the right ear.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to the pes planus issue is whether new and 
material evidence has been received to reopen the claim.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  38 C.F.R. § 3.156(a) 
(2008).

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

                             Right Ear Hearing Loss and Right 
Ear Damage 

With respect to the right ear claim, the evidence of record 
at the time of the last final July 1997 rating decision 
included service treatment records, which contained no 
complaint, finding, history, treatment, or diagnosis 
indicative of right ear damage or hearing loss.  On the 
veteran's June 1946 examination prior to service discharge, 
the veteran's hearing in the right ear was 40/40 for watch 
ticking, 20/20 for coin click, 15/15 for the whispered voice, 
and 15/15 for the spoken voice.   

Also associated with the claims file in July 1997 were post-
service VA clinical records and examination reports, which 
similarly contained no complaint, finding, history, 
treatment, or diagnosis of right ear damage or hearing loss.  
On an August 1982 VA examination, the veteran's ears were 
evaluated as normal.  

The evidence associated with the record since the last final 
July 1997 rating action includes a December 2004 VA 
audiological examination diagnosing severe to profound 
hearing loss in the right ear.  At the conclusion of the 
examination, the examiner opined that it was reasonable to 
assume that the veteran experienced acoustic trauma in the 
military but it was more logical to conclude that the hearing 
loss was the result of other factors.  This was based on the 
fact that there were no complaints or findings of hearing 
loss at the time of the veteran's service discharge 
examination, as well as the effects of aging, and the fact 
that the veteran worked in a very noisy occupation (logging) 
after service.  

The above evidence is new because it was not previously of 
record and it is not cumulative of evidence previously 
available.  However, this evidence is not material since it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for right ear damage and hearing 
loss.  Indeed, such evidence indicates that the current right 
ear problems are not related to active service.  Therefore, 
the requirements under 38 C.F.R. § 3.156(a) have not been 
satisfied and the request to reopen the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

                                 Right Knee and Left Arm 
Shrapnel Wounds 

The evidence that was of record at the time of the last final 
July 1997 rating action that previously denied service 
connection for right knee and left arm shrapnel wounds 
includes the veteran's service treatment records.  Such 
records, including the reports of entrance and separation 
examinations, contain no complaint, finding, history, 
treatment, or diagnosis of right knee and left arm shrapnel 
wounds.  

Also associated with the claims file in July 1997 are post-
service VA clinical records and examination reports, which 
similarly contain no complaint, finding, history, treatment, 
or diagnosis of right knee or left arm shrapnel wounds.  

The evidence associated with the record since the last final 
rating decision in July 1997 rating action that denied 
service connection for shrapnel wounds to the right knee and 
left arm contains findings indicative of shrapnel wounds to 
the left knee and right forearm, but not in the right knee 
and left arm.  During a November 2006 VA examination the 
veteran denied any shrapnel wounds to the right knee or left 
arm stating that these injuries occurred to the other knee 
and forearm.  

None of the evidence added to the record subsequent to the 
last final denial in July 1997 relate to an unestablished 
fact necessary to substantiate the claims.  Indeed, such 
evidence does not demonstrate any shrapnel injury to the 
right knee or left arm.  Accordingly, the criteria under 
38 C.F.R. § 3.156(a) have not been satisfied and the request 
to reopen the claim is denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Entitlement to service connection for tinnitus in the right 
ear is denied.    

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for malaria is 
reopened, and to this extent the appeal is granted.

New and material evidence having not been received, the 
veteran's application to reopen his claim for service 
connection for right ear hearing loss and right ear damage is 
denied.

New and material evidence having not been received, the 
veteran's application to reopen his claim for service 
connection for a shrapnel injury to the right knee is denied. 

New and material evidence having not been received, the 
veteran's application to reopen his claim for service 
connection for a shrapnel injury to the left arm is denied. 

REMAND

On the reopened claim of entitlement to service connection 
for malaria, further evidentiary development is needed.  
Specifically, it is noted that the RO has only adjudicated 
the request to reopen, and has not yet considered the merits 
of the underlying service connection claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of service connection 
for malaria on the merits, considering all 
the evidence of record.  If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


